IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY TILLMAN,                           : No. 30 MAP 2017
                                           :
                    Appellant              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS, PENNSYLVANIA                  :
BOARD OF PROBATION AND PAROLE,             :
COURT OF COMMON PLEAS OF                   :
LEHIGH COUNTY,                             :
                                           :
                    Appellees              :




                                     ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2018, upon consideration of the Motion to

Dismiss for Mootness and the “Suggestion of Mootness,” this appeal is DISMISSED.